DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to the amendment received on 12/17/2020. Claim 23 has been newly added. Therefore, claims 1-2, 4-17 and 19-23 remain pending in this application.
	The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 11-17 and 19-22 has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-2, 4-17 and 19-22 are drawn to a method, which is within the four statutory categories (i.e. process).  
Claims 1 and 11 have been amended now to recite: 
“continuously receiving a log of use dataset associated with patient digital communication behavior; 
continuously receiving a mobility behavior supplementary dataset associated with a mobility-related sensor; 
promoting the first therapeutic intervention according to the dynamic care plan; 
promoting a digital survey; 

receiving a digital patient response to the digital survey; 
generating an evaluation of improvement in the patient to the first therapeutic intervention, based on at least one of the digital patient response to the digital survey and the patient interaction with the first therapeutic intervention”, 
“updating the therapeutic intervention predictive model with the log of use dataset, the mobility behavior supplementary dataset, and the evaluation of improvement, 
collecting, for a second patient: a second set log of use dataset; a second mobility behavior supplementary dataset 
selecting a second therapeutic intervention from the set of therapeutic interventions, based on processing with the updated therapeutic intervention predictive model, the second log of use dataset, and the second mobility behavior supplementary dataset”, 
promoting the second therapeutic intervention according to the second dynamic care plan;
generating a second evaluation of improvement for the second patient to the second therapeutic intervention; and 
updating the therapeutic intervention predictive model based on the second log of use dataset; the second mobility behavior supplementary dataset and the second evaluation of improvement.  
These limitations correspond to a method of managing interactions between people (certain methods of organizing human activity).
Claims also recite “generating a dynamic care plan for the patient, comprising: selecting a first therapeutic intervention from a set of therapeutic interventions, based on processing at least one of the log of use dataset and the first mobility behavior supplementary dataset with a therapeutic intervention predictive model; and modifying the dynamic care plan based on the received patient interaction; wherein dynamically modifying the dynamic care plan comprises selecting the personalized therapeutic claim 1; “generating an evaluation of improvement in the first patient to the first therapeutic intervention and generating a second dynamic care plan for the second patient, the second dynamic care plan including the second therapeutic intervention”. These steps covers the performance of the limitation in the mind but for the recitation of generic computer components. Therefore, they correspond to mental processes. 
For instance, a medical professional can do the receiving and promoting steps by following rules or instructions. The medical professional can also generate a care plan for the patient and modify the care plan based on patient evaluation in the mind or using pen and paper. Therefore, the claim limitations are directed to an abstract idea.
Dependent claims also recite a method of managing interactions between people, such as “receiving a second log of use dataset associated with the patient digital communication behavior, receiving a second mobility behavior supplementary dataset associated with the mobility-related sensor, modifying the dynamic care plan is based on the received patient interaction and at least one of the second log of use dataset and the second mobility behavior supplementary dataset”- claim 2, “presenting, to a care provider at a web interface, patient information derived from the evaluation of improvement, prompting the care provider at the web interface for care provider input on the dynamic care plan”- claim 4, “controlling the mobile computing device to emit a first audio therapy in response to receiving the patient interaction with the first therapeutic intervention”- claim 5, “initiating, at the mobile computing device, a dynamic care plan calibration survey, receiving, at the mobile computing device, a patient response to the dynamic care plan calibration survey”- claim 8, “initiating a digital communication between a patient and receiving, at a digital interface provided to the care provider at the care provider device, a care provider dataset including patient information derived from the digital communication”- claim 9, “selecting a second therapeutic intervention from the set of therapeutic interventions, based on processing at least one of the first log of use dataset and the mobility behavior claim 10, “generating a predictive model from at least one of the first log of use dataset and the first mobility behavior supplementary dataset, determining a health state of the patient based upon at least one of an output of the therapeutic intervention predictive model, and selecting the first therapeutic intervention from the set of therapeutic interventions”- claim 14, “generating a behavioral dataset from at least one of the log of use dataset and the mobility behavior supplementary dataset, generating a first comparison between the behavioral dataset and a first threshold condition, generating a second comparison between an output of the therapeutic intervention predictive model and a second threshold condition, determining the health state of the patient based on at least one of the first comparison and the second comparison”- claim 15, “mapping the health state to a first intervention category characterizing the first therapeutic intervention, based on an association between the health state and the first intervention category”- claim 16, “determining a change in health state of the patient from the first therapeutic intervention; in response to the change in health state below a health state threshold, dynamically modifying the dynamic care plan to include a second therapeutic intervention characterized by a second intervention category from the set of intervention categories, wherein the first intervention category is different form the second intervention category; and promoting the therapeutic intervention according to the modified dynamic care plan during a third time period subsequent the second time period”- claim 17, “modifying the scheduled time window based on at least one of a third log of use dataset and a third mobility behavior supplementary dataset and promoting the first therapeutic intervention during the modified scheduled time window”- claim 19, “retrieving a historical dataset indicative of patient responses to at least one therapeutic intervention associated with the dynamic care plan; and modifying the dynamic care plan based upon the historical dataset”- claim 21, “generating an analysis of patient health improvement in response to at least one therapeutic intervention of the dynamic care plan”- claim 22, “generating a patient therapy profile for the patient based on at least one of the log of use claim 6 and “updating the therapeutic intervention model based on the first evaluation of improvement”-claim 23. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “a mobile computing device”, “a mobility-related sensor of the mobile computing device”, “dynamically modifying the dynamic care plan”, “a web interface”, “automatically initiating a digital communication between a patient at the mobile computing device and a care provider at a care provider device”, “a care provider device”, “controlling an EEG biosignal detector coupled to the patient, to perform the EEG biosignal collection according to the dynamic care plan”, “automatically establishing a wireless communicable link with a cardiovascular device associated with the patient, and delivering, through the wireless communicable link, the first therapeutic intervention to the patient at the cardiovascular device”, “automatically promoting the therapeutic intervention”, “dynamically modifying the scheduled time window”, “automatically promoting the first therapeutic intervention”, “a secondary device at which to promote the first therapeutic therapy in response to a failed attempt to establish a wireless communicable link with a primary device, wherein the primary and secondary devices are the mobile computing device and the cardiovascular device, respectively, and wherein automatically establishing the wireless communicable link with the cardiovascular device is in response to failing to establish a wireless communicable link with the mobile computing device”, “automatically generating a dynamic care plan…”, “remote computer system”, “automatically selecting at a remote computing system a first therapeutic intervention from a set of therapeutic interventions, which are hardware or software elements and these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely 
Claims also have been amended now to recite “the therapeutic model comprises a machine learning model, wherein the machine learning model is trained based on training data from a set of multiple patients, wherein the training data comprises, for each of the set of multiple patients: a log of use dataset; a mobility behavior supplementary dataset; a dynamic care plan and an evaluation of improvement” and “the therapeutic intervention model comprises a trained machine learning model”. The recited model is generated from a training set by a machine learning technique (algorithm), therefore machine learning is only recited at an “apply it” level (see MPEP 2106.05(f)). These limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of mobile device to dynamically modify the dynamic care plan steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, Claims 1-2, 4-17 and 19-23 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to Applicant’s argument about 35 USC 101 rejection, Examiner submits that an updated rejection has been provided above. Therefore, the argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626